This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Sean Regan Hanover, to disbar the Respondent from the practice of law. The Court having considered the Petition, it is this 30th day of November, 2018, by the Court of Appeals of Maryland;
ORDERED, that the Respondent, Sean Regan Hanover, be, and he hereby is, disbarred from the practice of law in the State of Maryland, effective January 1, 2019, for violation of Rule 8.4(a), (b) and (d) of the Maryland Attorneys' Rules of Professional Conduct; and it is further
ORDERED, that on January 1, 2019, the Clerk of this Court shall remove the name of Sean Regan Hanover from the register of attorneys in this Court and certify that fact to the Trustees of the Client Protection Fund of the Bar of Maryland and all Clerks of all judicial tribunals in this State in accordance with Maryland Rule 19-736(d).